Citation Nr: 0105335	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-12 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left lower extremity to include varicose 
veins and arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from September 1945 to 
February 1950.  

The current appeal arose from a November 1997 rating decision 
from the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO, in pertinent part, denied 
entitlement to service connection for a lower left leg 
disorder, to include varicose veins and arthritis.  The RO 
also denied entitlement to service connection for skin cancer 
as secondary to ionizing radiation, and for malaria.

In June 1998 the RO denied entitlement to service connection 
for an eye disability.  A notice of disagreement with this 
determination has not been received to date.

In April 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  While it was indicated that 
the veteran would be submitting evidence pursuant to 
reopening claims of entitlement to service connection for 
skin cancer and malaria, no such evidence has been received 
to date.  

In June 2000 the Board of Veterans' Appeals (Board) remanded 
the claim of entitlement to service connection for a left 
lower extremity disorder to the RO for further development 
and adjudicative actions.

In July and November 2000, the RO affirmed the previous 
denial of entitlement to service connection for a chronic 
acquired disorder of the left lower extremity to include 
varicose veins and arthritis.

The case has been returned to the Board for further appellate 
review.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

In this case, the veteran testified that that he fell from a 
ladder during service in 1946 while aboard the U.S.S. Mt. 
McKinley.  Transcript at 2 (April 1999).  He reported that 
his left leg was casted aboard ship and that the cast was 
removed about one month later while he was still aboard ship.  
Id.  Service medical records are negative for complaints or 
treatment of a left knee injury.  

VA outpatient treatment records show that the veteran has 
diffuse arthritis of the left knee joint and varicose veins.  
In a February 2000 treatment record the examiner stated that 
the veteran's surgical scars were consistent with his history 
of trauma and surgery during service.  

It appears that all of the veteran's service medical records 
have not been secured, and he has not been afforded a VA 
examination in order to determine whether his left lower 
extremity disorders can be related to active service.  

Accordingly, the case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his left lower 
extremity.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should make another attempt to 
secure additional service medical records 
or alternative records pertaining to a 
left knee injury and casting aboard the 
U.S.S. Mt. McKinley through official 
channels, the National Personnel Records 
Center and/or other appropriate service 
department(s), including a search of the 
Surgeon General's Office (SGO) extracts.  
Such efforts should be documented in the 
record.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other appropriate available medical 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
disorders of the left lower extremity 
which may be present.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  

The examiner must be requested to 
express an opinion as to whether it is 
at least as likely as not that any left 
leg disorder(s) found on examination to 
include varicose veins and arthritis 
developed as a result of any incident 
of active service.  All findings should 
be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
disorder of the left lower extremity to 
include varicose veins and arthritis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


